IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1933
                              Filed January 11, 2017


IN THE INTEREST OF G.R.,
Minor Child,

J.R., Father,
       Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Webster County, Angela A. Doyle,

District Associate Judge.



       A father appeals from the juvenile court’s order terminating his parental

rights to his child. AFFIRMED.




       Douglas E. Cook of Cook Law Firm, Jewell, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd (until

withdrawal) and Mary A. Triick, Assistant Attorneys General, for appellee.

       Derek J. Johnson of Johnson & Bonzer, P.L.C., Fort Dodge, attorney and

guardian ad litem for minor child.




       Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                            2


MULLINS, Judge.

       A father appeals the juvenile court’s order terminating his parental rights to

his child, G.R., born in August 2014. We review termination-of-parental-rights

proceedings de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). “We are

not bound by the juvenile court’s findings of fact, but we do give them weight,

especially in assessing the credibility of witnesses.” Id. (quoting In re A.M., 843

N.W.2d 100, 110 (Iowa 2014)). Our primary consideration is the best interests of

the child. See In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

       The juvenile court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(e), (h), and (l) (2016).1 He does not challenge the

statutory grounds for termination on appeal; thus, we do not address this issue

and affirm the statutory grounds for termination. See In re P.L., 778 N.W.2d 33,

40 (Iowa 2010) (stating that when a parent does not challenge the existence of

statutory grounds, we need not address the issue). Instead, the father contends

termination is not in the child’s best interests because the child may be adopted

by her maternal grandmother, which he believes would create a dangerous

situation for the child given the child’s mother’s serious substance-abuse issues.

At trial, the father requested that a guardianship be established with the child’s

grandmother.2

       G.R. has lived with her maternal grandmother her entire life.                 The

grandmother wants to adopt G.R. She has sought professional help on how to



1
  The mother voluntarily consented to the termination of her parental rights to the child.
She does not appeal.
2
  The father does not make this same argument on appeal.
                                            3


handle her daughter’s substance-abuse issues and protect G.R. In determining

best interests, the juvenile court noted:

               Neither parent is in a position to assume custody of the child
       at this time. [The mother] and [father] do not have suitable homes
       for the child. Neither parent desires custody of the child at this
       time. [The father] does not even want custody after he is released
       from prison, but believes the child should remain in [the
       grandmother]’s home.          The material, physical, mental and
       emotional condition and needs of the child cannot be met by the
       parents, but have been met and continue to be met by the maternal
       grandmother. In order to further the long-term nurturing and growth
       of the child, and to meet the physical, mental and emotional
       condition and needs of the child, the best placement is in the
       custody of the [Iowa] Department of Human Services [(DHS)] for
       eventual adoption.

We do not disagree with the juvenile court’s conclusion termination is in G.R.’s

best interests so that she may be available for adoption. We affirm this part of

the juvenile court’s termination order.

       The father also argues the juvenile court should have granted his request

for an additional six months to work toward reunification.      Under Iowa Code

section 232.104(2)(b), a court may authorize a six-month extension if it

determines “the need for removal of the child from the child’s home will no longer

exist at the end of the additional six-month period.”

       The father last had contact with his child in December 2014, when she

was four months old, even though DHS provided him other opportunities to visit

with the child. The father testified at the combined permanency and termination

hearing that he has a significant history of substance abuse. At the time of the

hearing, he was incarcerated on charges of extortion and possession of

methamphetamine. He testified he continued to use methamphetamine until his

incarceration in January 2016.      The father has a tentative discharge date in
                                          4


February 2018 but hopes to be paroled before that time. The father admitted at

the termination hearing that he would not be able to parent G.R. upon his release

from prison but did not want his parental rights terminated because he wanted

the opportunity to parent her at some point in the future. Based upon our de

novo review of the record, we are not persuaded the need for removal would no

longer exist at the end of six months. See Iowa Code § 232.104(2)(b). We affirm

the juvenile court’s denial of the father’s request for an additional six months.

       AFFIRMED.